--------------------------------------------------------------------------------

Exhibit 10.4

BE RESOURCES INC.

SUBSCRIPTION AGREEMENT
(Canadian and Non-U.S. Subscribers)

(UNITS)

THE UNITS BEING OFFERED FOR SALE MAY ONLY BE PURCHASED BY CANADIAN RESIDENTS AND
RESIDENTS OF A JURISDICTION OTHER THAN CANADA (EXCLUDING RESIDENTS OF THE UNITED
STATES OF AMERICA), IN EACH CASE PURSUANT TO AVAILABLE EXEMPTIONS UNDER
APPLICABLE SECURITIES LEGISLATION.

INSTRUCTIONS

All Subscribers:

1.

Complete and sign the Execution Pages of the subscription agreement.

   2.

Complete and sign Schedule B attached to the subscription agreement.

   3.

Complete Schedule C attached to the subscription agreement.

Canadian Subscribers only:

Also complete and sign Schedule D attached to the subscription agreement, if
applicable, and Appendix A attached thereto (this schedule does not have to be
completed and signed by Subscribers who are not Canadian or by Subscribers
purchasing at least $150,000).

__________________________________________

A completed and originally executed copy of, and the other documents required to
be delivered with, this subscription agreement must be delivered by no later
than 1:00 p.m. (Toronto time) on May 28, 2010 to MGI Securities Inc. at Suite
900, 26 Wellington St. East, Toronto, Ontario M5E 1S2, Attention: Ross Oldcorn
(Tel: 416-864-6484, Fax: 416-864-6485, email: roldcorn@mgisecurities.com).

--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

TO: Purchasers of Units of BE RESOURCES INC.

Dear Sirs/Mesdames:

Re: Sale of Units

This subscription agreement is to confirm your agreement to purchase from BE
Resources Inc. (the “Corporation”), subject to the terms and conditions set
forth herein, that number of Units (as hereinafter defined) set out above your
name on the execution pages hereof at the price of $0.30 per Unit (the “Purchase
Price”). Each Unit is comprised of one common share in the capital of the
Corporation (a “Common Share”) and one-half of one common share purchase warrant
of the Corporation, each whole warrant (a “Warrant”) being exercisable to
acquire one Common Share at an exercise price of $0.50 per Common Share for a
period of 24 months after the Closing Date (as hereinafter defined), subject to
early expiry as set out in Schedule A herein. The Purchased Securities (as
hereinafter defined) form part of a larger sale by the Corporation of up to an
aggregate of 10,000,000 Units through MGI Securities Inc. (the “Agent”). A term
sheet with respect to the Offering (as hereinafter defined) of the Offered
Securities (as hereinafter defined) is attached hereto as Schedule A.

The Corporation and the undersigned further agree that $0.29 of the Purchase
Price will be allocated to the Common Share comprising part of each Unit and
that $0.01 of the Purchase Price will be allocated to the one-half of one
Warrant comprising part of each Unit. The proceeds of the Offered Securities
will be immediately available to the Corporation.

--------------------------------------------------------------------------------

- 2 -

1.

Definitions

     (a)

Definitions: In this Agreement, unless the context otherwise requires:

     (i)

“Agency Agreement” means the agency agreement to be dated the Closing Date
between the Corporation and the Agent;

     (ii)

“Agent” has the meaning ascribed to such term on the face page hereof;

     (iii)

“Agent’s Compensation Options” means the non-transferable compensation options
granted to the Agent or selling group member by the Corporation entitling the
holder to purchase one Unit at a price of $0.30 per Unit at any time prior to
the date that is 24 months from the Closing Date;

     (iv)

“Agreement” means this subscription agreement, including all schedules, as the
same may be amended, supplemented or restated from time to time;

     (v)

“Business Day” means a day on which Canadian chartered banks are open for the
transaction of regular business in the City of Toronto, Ontario;

     (vi)

“Closing” means the closing of the purchase and sale of the Offered Securities;

     (vii)

“Closing Date” means June 1, 2010 or such other date as the Corporation and the
Agent may mutually agree upon in writing;

     (viii)

“Commission” has the meaning ascribed thereto in clause 8(a) hereof:

     (ix)

“Common Share” has the meaning ascribed to such term on the face page hereof;

     (x)

“Corporation” has the meaning ascribed to such term on the face page hereof;

     (xi)

“Dollar” or “$” means a dollar of lawful money of Canada;

     (xii)

“Information” means all information regarding the Corporation that is, or
becomes, publicly available, together with all information prepared by the
Corporation and provided to the Agent or to potential subscribers of the Offered
Securities, if any, and includes but is not limited to, all press releases,
material change reports, financial statements of the Corporation and all other
information regarding the Corporation that is publicly accessible through the
Internet’s System for Electronic Document Analysis and Retrieval (SEDAR)
available at www.sedar.com;

     (xiii)

“NI 45-106” means National Instrument 45-106 – Prospectus and Registration
Exemptions of the Canadian Securities Administrators;

     (xiv)

“Offered Securities” means the up to 10,000,000 Units offered for sale by the
Corporation through the Agent;

     (xv)

“Offering” means the offering of the Offered Securities on a best-efforts
private placement basis;


--------------------------------------------------------------------------------

- 3 -

    (xvi)

“Offering Jurisdictions” means each of the provinces and territories of Canada
and such other jurisdictions as may be mutually agreed upon by the Agent and the
Corporation where the Offered Securities are offered to prospective purchasers,
as the context permits or requires, collectively;

         (xvii)

“Person” means an individual, a firm, a corporation, a syndicate, a partnership,
a trust, an association, an unincorporated organization, a joint venture, an
investment club, a government or an agency or political subdivision thereof and
every other form of legal or business entity of whatsoever nature or kind;

         (xviii)

“Purchase Price” has the meaning ascribed to such term on the face page hereof;

         (xix)

“Purchased Securities” means the Offered Securities purchased by the Subscriber;

         (xx)

“Regulation D” means Regulation D under the U.S. Securities Act;

         (xxi)

“Regulation S” means Regulation S under the U.S. Securities Act;

         (xxii)

“Reporting Jurisdictions” means British Columbia, Alberta and Ontario
collectively;

         (xxiii)

“SEC” means the United States Securities and Exchange Commission;

         (xxiv)

“Securities Laws” means the securities legislation and regulations of, and the
instruments, policies, rules, orders, codes, notices and interpretation notes of
the applicable securities regulatory authority or applicable securities
regulatory authorities of, the applicable jurisdiction or jurisdictions
collectively;

         (xxv)

“Stock Exchange” means the TSX Venture Exchange;

         (xxvi)

“Subject Shares” means the Unit Shares and the Warrant Shares, collectively;

         (xxvii)

“Subscriber” means the Person purchasing the Purchased Securities and whose name
appears on the first execution page hereof and who has signed this Agreement or,
if the Person whose name appears on the first execution page hereof has signed
this Agreement as agent for, or on behalf of, a beneficial purchaser and is not
a trust company, trust corporation or portfolio manager deemed to be purchasing
the Purchased Securities as principal under NI 45- 106, the Person who is the
beneficial purchaser of the Purchased Securities as disclosed on the execution
pages hereof;

         (xxviii)

“Units” means the units of the Corporation being offered for sale by the
Corporation pursuant to the Offering through the Agent, each Unit being
comprised of one Common Share and one-half of one Warrant;

         (xxix)

“Unit Shares” means the Common Shares comprising part of the Units;

         (xxx)

“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States and the District of Columbia;


--------------------------------------------------------------------------------

- 4 -

    (xxxi)

“U.S. Person” means a “U.S. person” as defined in Regulation S. Without limiting
the foregoing, but for greater clarity in this Agreement, a U.S. Person
includes, subject to the exclusions set forth in Regulation S, (1) any natural
person resident in the United States, (2) any partnership or corporation
organized or incorporated under the laws of the United States, (3) any estate or
trust of which any executor, administrator or trustee is a U.S. Person, (4) any
discretionary account or similar account (other than an estate or trust) held by
a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States, and (5) any partnership or corporation organized
or incorporated under the laws of any non U.S. jurisdiction which is formed by a
U.S. Person principally for the purpose of investing in securities not
registered under the U.S. Securities Act, unless it is organized or
incorporated, and owned, by U.S. Accredited Investors who are not natural
persons, estates or trusts;

         (xxxii)

“U.S. Purchaser” means any Person who is a U.S. Person, a Person in the United
States or a Person purchasing the Purchased Securities for the account or for
the benefit of a U.S. Person or a Person in the United States, or a Person who
is otherwise subject to the Securities Laws of the United States;

         (xxxiii)

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;

         (xxxiv)

“Warrant Certificates” means the certificates representing the Warrants;

         (xxxv)

“Warrant Shares” means the Common Shares issuable upon the exercise of the
Warrants; and

         (xxxvi)

“Warrants” has the meaning ascribed to such term on the face page hereof.


2.

Conditions of Purchase

In connection with your purchase of the Purchased Securities, the following
documents are attached hereto which you are requested to complete and sign as
indicated and return together with an executed copy of this Agreement as soon as
possible and in any event no later than 1:00 p.m. (Toronto time) on May 28,
2010:

  (a)

Schedule B, an information sheet and, to the extent required, Appendix A to
Schedule B, being Form 4C in the form required by the Stock Exchange;

      (b)

Schedule C, with respect to registration and delivery instructions; and

      (c)

if you are, or, if applicable, the beneficial purchaser for whom you are
contracting hereunder is, a resident of, or otherwise subject to the Securities
Laws of, a jurisdiction of Canada (and subscribing for less than $150,000 of
Units), Schedule D, being, among other things, the applicable “accredited
investor” certificate, unless paragraph 4B(b) applies.

The obligation of the Corporation to sell the Purchased Securities to the
Subscriber is subject to, among other things, the conditions that:

--------------------------------------------------------------------------------

- 5 -

  (a)

you execute and return all documents required by the Securities Laws of the
applicable Offering Jurisdiction and the policies of the Stock Exchange for
delivery on your behalf, including the forms set out in Schedules B to D
attached hereto, as applicable, to the Corporation as the sale of the Purchased
Securities by the Corporation to the Subscriber will not be qualified by a
prospectus or registration statement;

      (b)

the representations and warranties made by you and, if applicable, any
beneficial purchaser for whom you are contracting hereunder (including
representations and warranties made in any schedule attached hereto, as
applicable), herein are true and correct when made and are true and correct on
the Closing Date with the same force and effect as if they had been made on and
as of such date;

      (c)

all covenants, agreements and conditions contained in this Agreement to be
performed by you and, if applicable, any beneficial purchaser for whom you are
contracting hereunder, on or prior to the Closing Date shall have been performed
or complied with in all material respects; and

      (d)

all necessary regulatory approvals being obtained prior to the Closing Date.

By returning this Agreement you consent and, if applicable, any beneficial
purchaser for whom you are contracting hereunder consents, to the filing by the
Corporation of all documents and personal information concerning the Subscriber
provided in this Agreement required by the Securities Laws of the Offering
Jurisdictions and the policies of the Stock Exchange.

If you are not subscribing for the Purchased Securities as principal for your
own account and you are not an accredited investor that is a trust company,
trust corporation or portfolio manager deemed to be purchasing as principal
under NI 45-106, each beneficial purchaser for whom you are contracting
hereunder must be purchasing the Purchased Securities as principal, be disclosed
on the execution page hereof as the Principal and (unless you are an authorized
agent with power to sign on behalf of the beneficial purchaser) must execute all
documents required by the Securities Laws of the Offering Jurisdictions and the
policies of the Stock Exchange with respect to the Purchased Securities being
acquired by each such beneficial purchaser as principal. If you are signing this
Agreement as agent or pursuant to a power of attorney for the Subscriber, you
represent and warrant that you have authority to bind the Subscriber.

You agree, and you agree to cause any beneficial purchaser for whom you are
contracting hereunder, to comply with all Securities Laws of the Offering
Jurisdictions and with the policies of the Stock Exchange concerning the
purchase of, the holding of, and the resale restrictions applicable to, the
Purchased Securities.

You acknowledge and, if applicable, any beneficial purchaser for whom you are
contracting hereunder acknowledges, that the Corporation has the right to close
the subscription books at any time without notice and to accept or reject any
subscription, in whole or in part, in its sole discretion.

3.

The Closing

Delivery and payment for the Purchased Securities will be completed at the
Closing of the purchase and sale of the Offered Securities at the offices of
counsel to the Corporation at Suite 3900, 1 First Canadian Place, 100 King
Street West, Toronto, ON M5X 1B2 at 10:00 am, Toronto time, on the Closing Date.
If, at the Closing, the terms and conditions contained in the Agency Agreement
have been complied with to the satisfaction of the Agent or waived by the Agent,
the Agent will deliver to the Corporation all completed subscription agreements,
including this Agreement, and deliver to the Corporation the net subscription
proceeds of the Offering, against delivery by the Corporation of certificates
representing the Purchased Securities, certificates representing the Agent’s
Compensation Options and such other documentation as may be requested by the
Agent.

--------------------------------------------------------------------------------

- 6 -

Certificates representing the Purchased Securities will be available for
delivery to you against payment to the Agent of the amount of the Purchase Price
for the Purchased Securities in freely transferable Canadian funds. Such payment
is to be made by bank draft, certified cheque or other form of immediately
available funds payable in favour of the Agent through which the Subscriber
subscribed for the Purchased Securities or such other Person as the Agent shall
advise you. You, on your behalf or on behalf of others for whom you are
contracting hereunder, hereby irrevocably appoint the Agent to act as your agent
for the purpose of acting as your representative at the Closing and hereby
appoint the Agent, with full power of substitution, as your true and lawful
attorney in your place or stead to execute in your name and on your behalf all
closing receipts and documents required, to complete or correct any errors or
omissions in any form or document provided by you, to approve any opinion,
certificate or other document addressed to you, to waive, in whole or in part,
any representation, warranty, covenant or condition for your benefit and
contained in the Agency Agreement or in this Agreement, to exercise any right of
termination contained in the Agency Agreement and to terminate or not deliver
this Agreement if any condition is not satisfied, in such manner and on such
terms and conditions as the Agent in its sole discretion may determine and to
accept delivery of the certificates representing the Purchased Securities on the
Closing Date.

4. Prospectus Exemptions

The sale of the Purchased Securities by the Corporation to the Subscriber is
conditional upon such sale being exempt from the requirements as to the filing
of a prospectus or registration statement and as to the preparation and delivery
of an offering memorandum or similar document contained in any statute,
regulation, instrument, rule or policy applicable to the sale of the Purchased
Securities or upon the issue of such orders, consents or approvals as may be
required to permit such sale without the requirement of filing a prospectus or
registration statement or delivering an offering memorandum or similar document.

You acknowledge and agree that:

  (a)

you, and, if applicable, others for whom you are contracting hereunder, have
been independently advised as to or are aware: (i) of the restrictions with
respect to trading in, and the restricted period or statutory hold period
applicable to, the Unit Shares, the Warrants and the Warrant Shares imposed by
the Securities Laws of the jurisdiction in which you reside or to which you are
subject and by the policies of the Stock Exchange; (ii) that the resale of the
Offered Securities and, if applicable, the Warrant Shares, may be prohibited
until the expiry of the applicable hold period except for any resale made in
accordance with limited exemptions under applicable Securities Laws; (iii) it is
the Subscriber’s responsibility to find out what restrictions apply and to
comply with them; and (iv) that a suitable legend or legends will be placed on
the certificates representing the Unit Shares, the Warrants and, if applicable
the Warrant Shares, to reflect the applicable restricted period and statutory
hold period to which the Unit Shares, the Warrants and, if applicable, the
Warrant Shares are subject;

      (b)

you, and, if applicable, others for whom you are contracting hereunder: (i) have
not received or been provided with a prospectus, registration statement,
offering memorandum (within the meaning of the Securities Laws of the Offering
Jurisdictions) or any document purporting to describe the business and affairs
of the Corporation which has been prepared for review by prospective purchasers
to assist in making an investment decision in respect of the Offered Securities;
and (ii) that your decision, or, if applicable, the decision of others for whom
you are contracting hereunder, to enter into this Agreement and to purchase the
Purchased Securities from the Corporation is based entirely upon this Agreement
and the Information and not upon any other verbal or written representation as
to fact or otherwise made by or on behalf of the Corporation or the Agent;


--------------------------------------------------------------------------------

- 7 -

  (c)

you, or, if applicable, others for whom you are contracting hereunder,

       (i)

acknowledge that the Information on which you, or, if applicable, others for
whom you are contracting hereunder relied in connection with the investment in
the Purchased Securities has not been independently investigated or verified by
the Agent; and

       (ii)

acknowledge that you are not relying upon the Agent to conduct any due diligence
investigation on your behalf concerning the business, financial position,
condition or prospects of the Corporation and agree that the Agent assumes no
responsibility or liability of any nature whatsoever for the accuracy, adequacy
or completeness of any such Information or as to whether all information
concerning the Corporation required to be disclosed by the Corporation has been
publicly disclosed;

        (d)

the Subscriber is solely responsible for obtaining such tax, investment, legal
and other professional advice as it considers appropriate in connection with the
execution, delivery and performance by it of this Agreement and the transactions
contemplated hereunder (including the resale and transfer restrictions referred
to herein), and, without limiting the generality of the foregoing:

       (i)

the Corporation’s counsel are acting solely as counsel to the Corporation and
not as counsel to the Subscriber;

       (ii)

the Agent’s counsel are acting solely as counsel to the Agent and not as counsel
to the Subscriber; and

       (iii)

the Agent is acting solely as financial advisors to the Corporation and not as
financial advisors to the Subscriber, or as agent of, the Subscriber, except
insofar as is necessary at the Closing to deliver payment for the Purchased
Securities to the Corporation on behalf of the Subscriber and to accept and
deliver the Purchased Securities to the Subscriber after the Closing;

        (e)

as a consequence of the sale of the Purchased Securities being exempt from the
prospectus and registration requirements of the Securities Laws of the Offering
Jurisdictions:

       (i)

certain protections, rights and remedies provided by the Securities Laws of the
Offering Jurisdictions, including statutory rights of rescission and certain
statutory remedies against an issuer, agents, underwriters, auditors, directors
and officers that are available to investors who acquire securities offered by a
prospectus or registration statement, will not be available to you, or, if
applicable, others for whom you are contracting hereunder;


--------------------------------------------------------------------------------

- 8 -

  (ii)

the common law may not provide you or, if applicable, others whom you are
contracting hereunder, with an adequate remedy if you or, if applicable, others
for whom you are contracting hereunder, suffer investment losses in connection
with the Purchased Securities;

       (iii)

you, or, if applicable, others for whom you are contracting hereunder, may not
receive information that would otherwise be required to be given under the
Securities Laws of the Offering Jurisdictions; and

       (iv)

the Corporation is relieved from certain obligations that would otherwise apply
under the Securities Laws of the Offering Jurisdictions;

        (f)

no Person has made any written or oral representation:

       (i)

that any Person will resell or repurchase the Purchased Securities;

       (ii)

that any Person will refund the Purchase Price; or

       (iii)

as to the future price or value of the Common Shares or the Warrants comprising
the Units; and

        (g)

the Corporation may complete additional financings in the future which may have
a dilutive effect on existing shareholders at such time.

By your acceptance of this Agreement, you, and, if applicable, any others for
whom you are contracting hereunder represent, warrant and acknowledge to the
Agent and to the Corporation (which representations, warranties and
acknowledgements shall be true and correct both as of the date of execution of
this Agreement and as of the Closing Date and shall survive the Closing) that:

A.

General:

    (a)

You are, and any beneficial purchaser for whom you are contracting hereunder is,
resident, or if not an individual, has the head office, in the jurisdiction set
out on the line entitled “residential address, including postal code” above your
signature or on the line entitled “residential address and telephone number of
beneficial purchaser” below your signature, as applicable, set forth on the
execution pages of this Agreement, which address is your residence or place of
business, or the residence or place of business of any beneficial purchaser for
whom you are contracting hereunder, as applicable, and such address was not
obtained or used solely for the purpose of acquiring the Purchased Securities.

    (b)

If you are an individual, you have attained the age of majority in the
jurisdiction in which you are resident and have the legal capacity and
competence to enter into and be bound by this Agreement and to perform the
covenants and obligations herein.

    (c)

If you are not an individual: (i) you have the legal capacity to authorize,
execute and deliver this Agreement; and (ii) the individual signing this
Agreement has been duly authorized to execute and deliver this Agreement.


--------------------------------------------------------------------------------

- 9 -

  (d)

You are, and any beneficial purchaser for whom you are contracting hereunder is,
at arm’s-length, within the meaning of the Securities Laws of the Offering
Jurisdictions and the policies of the Stock Exchange, with the Corporation.

      (e)

Legal counsel retained by the Corporation and legal counsel retained by the
Agent are acting as counsel to the Corporation and the Agent respectively and
not as counsel to the Subscriber and the Subscriber may not rely upon such
counsel in any respect. The Subscriber understands it should obtain independent
legal advice with respect to the investment in the Purchased Securities. The
Subscriber has been independently advised as to the meanings of all terms
contained herein relevant to the Subscriber for the purposes of giving
representations, warranties and covenants hereunder and with respect to full
particulars of applicable resale restrictions in its jurisdiction.

      (f)

If you are, or, if applicable, any beneficial purchaser for whom you are
contracting hereunder is, a resident of a jurisdiction other than a jurisdiction
in Canada, you, and, if applicable, any beneficial purchaser for whom you are
contracting hereunder: (i) have knowledge of or have been independently advised
as to and will comply with the requirements of all the Securities Laws of the
jurisdiction of your residence or the residence of any beneficial purchaser for
whom you are contracting hereunder, as the case may be; (ii) confirm that the
requirements of the Securities Laws in the jurisdiction of your residence or the
residence of any beneficial purchaser for whom you are contracting hereunder, as
the case may be, do not (A) require the Corporation to make any filings or seek
any approvals of any kind whatsoever from any regulatory authority of any kind
or nature whatsoever, (B) require the Corporation to prepare and file a
prospectus, registration statement or similar document or to register the Units
or (C) impose any registration or other requirements on the Agent; and (iii)
will provide such evidence of compliance with all such matters as the
Corporation or the Agent may request.

      (g)

You are, and, if applicable, any beneficial purchaser for whom you are
contracting hereunder is capable of assessing the proposed investment in the
Purchased Securities as a result of financial or investment experience or as a
result of advice received from a registered person other than the Corporation or
an affiliate thereof and you are or, if applicable, any beneficial purchaser for
whom you are contracting hereunder is, as the case may be, able to bear the
economic loss of the investment in the Purchased Securities;

      (h)

You are not a U.S. Purchaser and you are not acquiring the Purchased Securities
on behalf of any U.S. Purchaser;

      (i)

The Purchased Securities were not offered to you or any beneficial purchaser for
whom you are contracting in the United States;

      (j)

At the time the buy order for the Purchased Securities was originated, you were,
and, if applicable, any beneficial purchaser for whom you are contracting
hereunder was, outside the United States and this Agreement was not executed or
delivered in the United States;

      (k)

The Offered Securities were not offered to you or any beneficial purchaser for
whom you are contracting hereunder as a result of any directed selling efforts
(as that term is defined by Regulation S) in the United States, which would
include any activity (such as placing an advertisement in a publication with a
general circulation in the United States that refers to the Offered Securities)
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for any of the Offered
Securities;


--------------------------------------------------------------------------------

- 10 -

  (l)

The current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to evade the registration requirements of
the U.S. Securities Act;

      (m)

The Offered Securities have not been and will not be registered under the U.S.
Securities Act and may not be offered or sold in the United States or to any
U.S. Person, unless the securities are registered under the U.S. Securities Act
and all applicable state securities laws or an exemption from such registration
requirements is available and further agrees that hedging transactions involving
such securities may not be conducted unless in compliance with the U.S.
Securities Act;

      (n)

The Subscriber and if applicable, any beneficial purchaser for whom you are
contracting hereunder, understands that the Corporation is the seller of the
Purchased Securities and that, for purposes of Regulation S, a “distributor” is
any underwriter, dealer or other person who participates, pursuant to a
contractual arrangement, in the distribution of securities sold in reliance on
Regulation S and that an “affiliate” is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question. Except as otherwise permitted by Regulation S, the
Subscriber and if applicable, any beneficial purchaser for whom you are
contracting hereunder, agrees that it will not, during the distribution
compliance period described in Regulation S, act as a distributor, either
directly or through any affiliate, or sell, transfer, hypothecate or otherwise
convey the Purchased Securities or underlying securities other than to a
non-U.S. Person;

      (o)

Neither the Subscriber nor any beneficial purchaser for whom you are contracting
hereunder will offer, sell or otherwise dispose of the Purchased Securities in
the United States or to a U.S. Person unless (A) the Corporation has consented
to such offer, sale or disposition and such offer, sale or disposition is made
in accordance with an exemption from the registration requirements under the
U.S. Securities Act and the securities laws of all applicable states of the
United States or (B) the SEC has declared effective a registration statement in
respect of such securities, and the Subscriber understands that the Corporation
will refuse to transfer the Purchased Securities absent compliance with the
foregoing;

      (p)

The Subscriber, and if applicable, any beneficial purchaser for whom you are
contracting hereunder, acknowledges and understands that in the event the
Purchased Securities are offered, sold or otherwise transferred by the
Subscriber or if applicable, the beneficial purchaser for whom you are
contracting hereunder, to a non-U.S Person prior to the expiration of the
distribution compliance period specified in Regulation S, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the U.S.
Securities Act, or pursuant to an available exemption from registration; and
must further agree not to engage in hedging transactions with regard to such
securities unless in compliance with the U.S. Securities Act;

      (q)

In order to exercise the Warrants included in the Units, the holder must certify
in writing that it is not a U.S. Person and the Warrant is not being exercised
on behalf of a U.S. Person, or that the person provided an opinion of counsel
satisfactory to the Corporation that the exercise of the Warrant is exempt from
the registration provisions of the U.S. Securities Act;


--------------------------------------------------------------------------------

- 11 -

  (r)

The Purchased Securities to be issued hereunder are not being purchased with
knowledge of any material fact about the Corporation that has not been generally
disclosed;

      (s)

You acknowledge and, if applicable, any beneficial purchaser for whom you are
contracting hereunder acknowledges, that no agency, governmental authority,
securities commission or similar regulatory body, stock exchange or other entity
has reviewed, passed on or made any finding or determination as to the merit for
investment of the Units nor have any such agencies or governmental authorities
made any recommendation or endorsement with respect to the Units;

      (t)

This Agreement has been duly executed and delivered and, when accepted by the
Corporation, will constitute a legal, valid and binding obligation enforceable
against you and, if you are signing this Agreement on behalf of a beneficial
purchaser, also against such beneficial purchaser, in each case in accordance
with the terms hereof;

      (u)

If you are contracting hereunder as trustee or agent (including, for greater
certainty, a portfolio manager or comparable adviser) for one or more beneficial
purchasers, you are authorized to execute and deliver this Agreement and all
other necessary documentation in connection with the subscription made on behalf
of such beneficial purchaser or beneficial purchasers and this Agreement has
been authorized, executed and delivered on behalf of such beneficial purchaser
or beneficial purchasers, and you acknowledge that any or all of the Corporation
and the Agent may be required by law to disclose the identity of each beneficial
purchaser for whom you are contracting hereunder;

      (v)

The execution and delivery of this Agreement, the performance and compliance
with the terms hereof, the purchase of the Purchased Securities and the
completion of the transactions described herein will not result in any material
breach of, or be in conflict with or constitute a material default under, or
create a state of facts which, after notice or lapse of time, or both, would, if
you are not or any beneficial purchaser for whom you are contracting hereunder
is not an individual, constitute a material default under any term or provision
of your constating documents, by-laws or resolutions or the constating
documents, by-laws or resolutions of any beneficial purchaser for whom you are
contracting hereunder, as the case may be, the Securities Laws or any other laws
applicable to you or any beneficial purchaser for whom you are contracting
hereunder, any agreement to which you are or any beneficial purchaser for whom
you are contracting hereunder is a party, or any judgment, decree, order,
statute, rule or regulation applicable to you or any beneficial purchaser for
whom you are contracting hereunder;

      (w)

The funds representing the aggregate Purchase Price in respect of the Purchased
Securities which will be advanced by the Subscriber to the Corporation hereunder
will not represent proceeds of crime for the purposes of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) (for the purposes of
this paragraph the “PCMLTFA”) or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(United States) (commonly referred to as the “USA PATRIOT Act”), and you
acknowledge that the Corporation may in the future be required by law to
disclose the name of the Subscriber and other information relating to this
Agreement and the subscription hereunder, on a confidential basis, pursuant to
the PCMLTFA. To the best of your knowledge, none of the subscription funds
provided by the Subscriber: (i) have been or will be derived directly or
indirectly from or related to any activity that is deemed criminal under the
laws of Canada, the United States or any other jurisdiction; or (ii) are being
tendered on behalf of a person or entity who has not been identified to you, and
you will promptly notify the Corporation if you discover that any of such
representations cease to be true and will provide the Corporation with
appropriate information in connection therewith;


--------------------------------------------------------------------------------

- 12 -

  (x)

You, on your own behalf and, if applicable, on behalf of each beneficial
purchaser for whom you are contracting hereunder, acknowledge and consent to the
fact that the Corporation and the Agent are collecting your personal information
(as that term is defined under applicable privacy legislation, including,
without limitation, the Personal Information Protection and Electronic Documents
Act (Canada) and any other applicable similar, replacement or supplemental
provincial or federal legislation or laws in effect from time to time), and, if
applicable, that of each beneficial purchaser for whom you are contracting
hereunder, for the purpose of completing this Agreement. You, on your own behalf
and, if applicable, on behalf of each beneficial purchaser for whom you are
contracting hereunder, acknowledge and consent to the Corporation and the Agent
retaining such personal information for as long as permitted or required by law
or business practices. You, on your own behalf and, if applicable, on behalf of
each beneficial purchaser for whom you are contracting hereunder, further
acknowledge and consent to the fact that the Corporation or the Agent may be
required by the Securities Laws of the Offering Jurisdictions, the rules and
policies of any stock exchange or the rules of the Investment Industry
Regulatory Organization of Canada to provide regulatory authorities with any
personal information provided under this Agreement. You represent and warrant,
as applicable, that you have the authority to provide the consents and
acknowledgements set out in this paragraph on behalf of each beneficial
purchaser for whom you are contracting hereunder. In addition to the foregoing,
you agree and acknowledge that the Corporation or the Agent, as the case may be,
may use and disclose your personal information, or that of each beneficial
purchaser for whom you are contracting hereunder, as follows:

       (i)

for internal use with respect to managing the relationships between and
contractual obligations of the Corporation or the Agent and you or any
beneficial purchaser for whom you are contracting hereunder;

       (ii)

for use and disclosure for income tax related purposes, including without
limitation, where required by law, disclosure to Canada Revenue Agency;

       (iii)

for disclosure to securities regulatory authorities and other regulatory bodies
with jurisdiction with respect to reports of trades and similar regulatory
filings;

       (iv)

for use and disclosure to the Stock Exchange (as set forth in Stock Exchange
Appendix 6A) pursuant to Stock Exchange Form 4B entitled “Private Placement
Notice Form”;

       (v)

for disclosure to a governmental or other authority to which the disclosure is
required by court order or subpoena compelling such disclosure and where there
is no reasonable alternative to such disclosure;

       (vi)

for disclosure to professional advisers of the Corporation or the Agent in
connection with the performance of their professional services;


--------------------------------------------------------------------------------

- 13 -

  (vii)

for disclosure to any person where such disclosure is necessary for legitimate
business reasons and is made with your prior written consent;

       (viii)

for disclosure to a court determining the rights of the parties under this
Agreement; or

       (ix)

for use and disclosure as otherwise required or permitted by law;

        (y)

If you are, or the beneficial purchaser for whom you are contracting hereunder
is, a resident of the Province of Ontario, you authorize the indirect collection
of personal information (as defined in the Securities Laws of the Province of
Ontario) by the Ontario Securities Commission and confirm that you have been
notified by the Corporation:

       (i)

that the Corporation will be delivering such personal information to the Ontario
Securities Commission;

       (ii)

that such personal information is being collected indirectly by the Ontario
Securities Commission under the authority granted to it in the Securities Laws
of the Province of Ontario;

       (iii)

that such personal information is being collected for the purpose of the
administration and enforcement of the Securities Laws of the Province of
Ontario; and

       (iv)

that the title, business address and business telephone number of the public
official in the Province of Ontario who can answer questions about the Ontario
Securities Commission’s indirect collection of personal information is as
follows:

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario M5H 3S8
Telephone:     416-593-8086

  (z)

You, on your own behalf and, if applicable, on behalf of each beneficial
purchaser for whom you are contracting hereunder, acknowledge and consent to the
fact that the Stock Exchange, its affiliates, authorized agents, subsidiaries
and divisions collect personal information (as such term is defined in the
Corporate Finance Manual of the Stock Exchange) in certain information forms,
which are submitted to the Stock Exchange, including the form attached hereto as
Schedule B, and use such information for the following purposes:

       (i)

to conduct background checks;

       (ii)

to verify the personal information that has been provided about each individual;

       (iii)

to provide disclosure to market participants as to the security holdings of
directors, officers, other insiders and promoters of the Corporation, or its
associates or affiliates;


--------------------------------------------------------------------------------

- 14 -

 

(iv)

to conduct enforcement proceedings; and          

(v)

to perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the Stock Exchange,
securities legislation and other legal and regulatory requirements governing the
conduct and protection of the public markets in Canada.

          

As part of above-mentioned process, the Stock Exchange also collects additional
personal information from other sources, including but not limited to,
securities regulatory authorities in Canada or elsewhere, investigative, law
enforcement or self-regulatory organizations, regulations services providers and
each of their subsidiaries, affiliates, regulators and authorized agents, to
ensure that the purposes set out above can be accomplished.

         

The personal information collected by the Stock Exchange may also be disclosed:

          (i)

to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

          (ii)

on the website of the Stock Exchange or through printed materials published by
or pursuant to the directions of the Stock Exchange.

          

You on your own behalf and, if applicable, on behalf of each beneficial
purchaser for whom you are contracting hereunder, acknowledge and consent to all
of the foregoing and to the fact that the Stock Exchange may from time to time
use third parties to process information and/or provide other administrative
services. In this regard, the Stock Exchange may share the information with such
third party service providers; and

          (aa)

The representations, warranties and covenants of the Subscriber herein are made
with the intent that they may be relied upon in determining the suitability of a
purchaser of Units and will survive the completion of the issuance of the Units.

           B.

All Purchasers: If you, or any beneficial purchaser for whom you are
contracting, are resident in, or are otherwise subject to the Securities Laws of
a jurisdiction of Canada, then either of paragraph 4B(a) or 4B(b) applies to
you:

          (a)

Accredited Investors:

          (i)

you are either purchasing the Purchased Securities:

          (A)

as principal and not for the benefit of any other Person, or you are deemed
under NI 45-106 to be purchasing the Purchased Securities as principal, and you
are an “accredited investor” within the meaning of NI 45-106; or

          (B)

as agent for a beneficial purchaser disclosed as the principal on the second
execution page of this Agreement, and you are an agent or trustee with proper
authority to execute all documents required in connection with the purchase of
the Purchased Securities on behalf of such disclosed beneficial purchaser and
such disclosed beneficial purchaser for whom you are contracting hereunder is
purchasing as principal and not for the benefit of any other Person, or is
deemed under NI 45-106 to be purchasing the Purchased Securities as principal,
and such disclosed beneficial purchaser is an “accredited investor” within the
meaning of NI 45-106;


--------------------------------------------------------------------------------

- 15 -

    (ii)

if you are, or the beneficial purchaser for whom you are contracting hereunder
is, as the case may be, a Person, other than an individual or investment fund,
that has net assets of at least $5,000,000, you were not, or the beneficial
purchaser for whom you are contracting hereunder was not, as the case may be,
created or used solely to purchase or hold securities as an accredited investor;
and

           (iii)

you have concurrently executed and delivered a certificate in the form attached
as Schedule D hereto.

             (b)

Minimum Amount Investment:

           (i)

you are either purchasing the Purchased Securities:

           (A)

as principal and not for the benefit of any other Person, and your aggregate
acquisition cost, payable by you in cash at the Closing, for the Purchased
Securities is not less than $150,000; or

           (B)

as agent for a beneficial purchaser disclosed on the second execution page of
this Agreement, and you are an agent or trustee with proper authority to execute
all documents required in connection with the purchase of the Purchased
Securities on behalf of such disclosed beneficial purchaser and such disclosed
beneficial purchaser for whom you are contracting hereunder is purchasing as
principal and not for the benefit of any other Person, and the aggregate
acquisition cost of such disclosed beneficial purchaser, payable by such
disclosed beneficial purchaser in cash at the Closing, for the Purchased
Securities is not less than $150,000; and

             (ii)

you were not, or the beneficial purchaser for whom you are contracting hereunder
was not, as the case may be, created or used solely to purchase or hold
securities in reliance on this exemption from the prospectus requirement.


5.

Legends

You acknowledge that the certificates representing the Unit Shares, and, if
necessary, the certificates representing the Warrant Shares, will bear the
following legends:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [the date which is four months and one day after
the Closing Date will be inserted].”

and

--------------------------------------------------------------------------------

- 16 -

“WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [the date which is four months
and one day after the Closing Date will be inserted].”

You also acknowledge that the Warrant Certificates will bear the following
legends:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [the date which is four months and one day after
the Closing Date will be inserted].”

and

“WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF MAY NOT BE
SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES
OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A
CANADIAN RESIDENT UNTIL [the date which is four months and one day after the
Closing Date will be inserted].”

For purposes of complying with the United States securities laws, the Subscriber
and each beneficial purchaser, if any, understands and acknowledges that all
certificates issued to the Purchaser representing the Unit Shares, the Warrant
and the Warrant Shares shall bear the following legends:

THE SECURITIES REPRESENTED HEREBY [IN THE CASE OF THE WARRANTS: AND ANY
SECURITIES ISSUABLE UPON EXERCISE HEREOF] HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO BE
RESOURCES INC., (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OR OTHER EVIDENCE OF
EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY TO THE CORPORATION. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT;

provided, that if any such Securities are being sold in compliance with the
requirements of Rule 904 of Regulation S under the U.S. Securities Act and in
compliance with Canadian local laws and regulations, the legend may be removed
by providing a declaration to the Corporation’s registrar and transfer agent and
the Corporation in the form attached hereto as Schedule E (or as the Corporation
may prescribe from time to time); and provided, further, that, if any such
Securities are being sold pursuant to Rule 144 of the U.S. Securities Act or a
transaction that does not require registration under the U.S. Securities Act or
applicable state securities laws, the legend may be removed by delivery to the
registrar and transfer agent of the Corporation of an opinion of counsel, of
recognized standing reasonably satisfactory to the Corporation, to the effect
that such legend is no longer required under applicable requirements of the U.S.
Securities Act or applicable state securities laws;

--------------------------------------------------------------------------------

- 17 -

The Corporation will make a notation on its records or give instructions to any
registrar and transfer agent of the Securities in order to implement the
restrictions on transfer described herein.

6.

Representations and Warranties of the Corporation

The Corporation hereby agrees with the Subscriber that the representations and
warranties made by the Corporation to the Agent in the Agency Agreement shall be
true and correct in all material respects as of the Closing Date (save and
except as waived by the Agent). The Subscriber shall be entitled to rely on the
representations, warranties and covenants made by the Corporation to the Agent
for the benefit of the Subscribers in the Agency Agreement to the extent that
they have not been varied, amended, altered or waived, in whole or in part, by
the Agent and they shall survive the Closing of the Offering and shall continue
in full force and effect for the benefit of the Subscriber in accordance with
the terms of the Agency Agreement. The representations, warranties and covenants
made by the Corporation to the Agent for the benefit of the Subscribers in the
Agency Agreement are hereby incorporated by reference such that they form an
integral part of this Agreement.

7.

Covenants

The Corporation hereby covenants and agrees with the Subscriber as follows:

  (a)

Reporting Issuer: The Corporation shall maintain its status as a “reporting
issuer” in, and not in default of any requirement of the Securities Laws of, the
Reporting Jurisdictions for a period of at least 18 months after the Closing
Date.

      (b)

Corporate Status: For a period of a least 18 months after the Closing Date, the
Corporation shall remain a corporation validly subsisting under the laws of its
jurisdiction of incorporation, licensed, registered or qualified as an
extra-provincial or foreign corporation in all jurisdictions where the character
of its properties owned or leased or the nature of the activities conducted by
it make such licensing, registration or qualification necessary and shall carry
on its business in the ordinary course and in compliance in all material
respects with all applicable laws, rules and regulations of each such
jurisdiction.

      (c)

Listing on Stock Exchanges: The Corporation shall maintain the listing on the
Stock Exchange or another stock exchange acceptable to the Agent of the class of
shares of which the Subject Shares form a part for a period of at least 18
months after the Closing Date. The Corporation shall obtain from the Stock
Exchange not later than the Closing Date, approval to issue the Purchased
Securities.

      (d)

Securities Filings: Forthwith after the Closing the Corporation shall file such
forms and documents as may be required under the Securities Laws of the Offering
Jurisdictions relating to the offering of the Purchased Securities which,
without limiting the generality of the foregoing, shall include a Form 45-106F1
as prescribed by NI 45-106.


--------------------------------------------------------------------------------

- 18 -

(e)

Performance of Acts: The Corporation shall perform and carry out all of the acts
and things to be completed by it as provided in this Agreement.

    (f)

Directed Selling Efforts and General Solicitation: Prior to the completion of
the offering of the Offered Securities, the Corporation will not engage in any
“directed selling efforts” as defined in Regulation S or any “general
solicitation or general advertising” as defined in Regulation D.

    (g)

SEC Foreign Issuer: The Corporation will not take any action which would cause
the Corporation not to be an “SEC Foreign Issuer” as defined in National
Instrument 71-102 – Continuous Disclosure and Other Exemptions Relating to
Foreign Issuers for a period of 18 months after the Closing Date.

    (h)

Use of Proceeds Amount: The Corporation shall use the net proceeds of the
Offered Securities to fund drilling activities at its Warm Springs property and
for general working capital purposes.

    8.

Fee to Agent

    (a)

Fee: You, if you are the Subscriber, or if you are not the Subscriber, then on
behalf of the Subscriber, acknowledge that the Agent is offering the Offered
Securities on a best- efforts private placement basis and, in connection
therewith, the Corporation and the Agent will have entered as of the Closing
Date into an Agency Agreement pursuant to which the Agent, or members of a
selling group formed by the Agent, will receive an aggregate cash commission
(the “Commission”) equal to 8% of the gross proceeds of the Offering and Agent’s
Compensation Options exercisable to acquire that number of Units from the
Corporation as is equal to 10% of the aggregate number of Units sold pursuant to
the Offering. The Agent retains the option, in its own and sole discretion, to
elect to take all or any part of the Commission in the form of Units upon the
closing of the Offering. No other fee or commission is payable by the
Corporation in connection with the sale of the Offered Securities.

    (b)

Acknowledgement: You, if you are the Subscriber, or if you are not the
Subscriber then on behalf of the Subscriber, acknowledge that the Agent has been
appointed by the Corporation to act as agent of the Corporation to offer the
Offered Securities on a best- efforts private placement basis and acknowledge
that the Agent assumes no responsibility or liability of any nature whatsoever
for the accuracy or adequacy of the information regarding the Corporation which
is publicly available, that the Agent has not engaged in or conducted an
independent investigation with respect to the Corporation and that the Agent and
the representatives and agents thereof are not liable for any information given
or statement made to the Subscriber by the Corporation in connection with the
Corporation or the transaction contemplated by this Agreement and the Subscriber
hereby releases the Agent and the representatives and agents thereof from any
claim that may arise in respect of this Agreement or the transaction
contemplated hereby.

    9.

General

    (a)

Headings: The division of this Agreement into articles and sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. The terms “this
Agreement,” “hereof,” “hereunder”, “herein” and similar expressions refer to
this Agreement and not to any particular article, section or other portion
hereof and include any agreement supplemental thereto and any exhibits attached
hereto. Unless something in the subject matter or context is inconsistent
therewith, reference herein to articles, sections and paragraphs are to
articles, sections, subsections and paragraphs of this Agreement.


--------------------------------------------------------------------------------

- 19 -

  (b)

Number and Gender: Words importing the singular number only shall include the
plural and vice versa, words importing the masculine gender shall include the
feminine gender and neuter and vice versa.

      (c)

Severability: If one or more of the provisions contained in this Agreement shall
be invalid, illegal or unenforceable in any respect under any applicable law,
the validity, legality or enforceability of the remaining provisions hereof
shall not be affected or impaired thereby. Each of the provisions of this
Agreement is hereby declared to be separate and distinct.

      (d)

Notices: All notices or other communications to be given hereunder shall be
delivered by hand or by telecopier, and if delivered by hand, shall be deemed to
have been given on the date of delivery or, if sent by telecopier, on the date
of transmission if sent before 5:00 p.m. (Toronto time) and such day is a
Business Day or, if not, on the first Business Day following the date of
transmission.

      (e)

Notices to the Corporation shall be addressed to:


    BE RESOURCES INC.     107 Hackney Circle     Elephant Butte, New Mexico    
87935 USA               Attention: David Q. Tognoni     Telecopier: (575)
744-4014

Notices to the Subscriber shall be addressed to the address of the Subscriber
set out on the execution pages hereof.

Either the Corporation or the Subscriber may change its address for service
aforesaid by notice in writing to the other party hereto specifying its new
address for service hereunder.

  (f)

Further Assurances: Each party hereto shall from time to time at the request of
the other party hereto do such further acts and execute and deliver such further
instruments, deeds and documents as shall be reasonably required in order to
fully perform and carry out the provisions of this Agreement. The parties hereto
agree to act honestly and in good faith in the performance of their respective
obligations hereunder.

      (g)

Successors and Assigns: Except as otherwise provided, this Agreement shall enure
to the benefit of and shall be binding upon the parties hereto and their
respective successors and permitted assigns.

      (h)

Entire Agreement: The terms of this Agreement express and constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and no implied term or implied liability of any kind is created or shall arise
by reason of anything in this Agreement.


--------------------------------------------------------------------------------

- 20 -

  (i)

Time of Essence: Time is of the essence of this Agreement.

      (j)

Amendments: The provisions of this Agreement may only be amended with the
written consent of all of the parties hereto.

      (k)

Survival: Notwithstanding any other provision of this Agreement, the
representations, warranties, covenants and indemnities of or by the Corporation
and the Subscriber contained herein or in any certificate, document or
instrument delivered pursuant hereto shall survive the completion of the
transactions contemplated by this Agreement.

      (l)

Governing Law and Venue: This Agreement, any amendment, addendum, annex,
exhibit, supplement or other document relating hereto, any dispute arising from
or related hereto, and all related rights, duties and remedies shall be governed
by and construed in accordance with the laws of the Province of Ontario and the
federal laws of Canada applicable therein, without reference to their principles
governing the choice or conflict of laws, and the parties hereto and their
successors in interest irrevocably attorn and submit to the exclusive
jurisdiction of the courts of the Province of Ontario, sitting in the City of
Toronto, with respect to any dispute arising from or related thereto.

      (m)

Counterparts: This Agreement may be executed in two or more counterparts which
when taken together shall constitute one and the same agreement. Delivery of
counterparts may be effected by facsimile transmission thereof.

      (n)

Facsimile Copies: The Corporation and the Agent shall be entitled to rely on a
facsimile or an electronic copy of an executed Agreement and acceptance,
including facsimile or electronic acceptance, by the Corporation, of such
facsimile or electronic subscription shall be legally effective to create a
valid and binding agreement between the Subscriber and the Corporation in
accordance with the terms thereof.

If the foregoing is in accordance with your understanding, please sign and
return this Agreement together with the other required documents signifying your
agreement to purchase the Purchased Securities. You hereby authorize the Agent
through which the Subscriber subscribed for the Purchased Securities, to deliver
a copy of this Agreement on your behalf to the Corporation.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

EXECUTION PAGES

UNITS

TO:                 BE RESOURCES INC.
AND TO:       MGI SECURITIES INC.
AND TO:       CANACCORD FINANCIAL INC.

The undersigned hereby accepts the foregoing and agrees to be bound by the terms
set forth herein and, without limitation, agrees that you may rely upon the
covenants, representations and warranties of the undersigned contained herein.

DATED as of this         day of ___________, 2010.

Number of Offered Securities to be purchased   at $0.30 each:   Aggregate
Purchase Price:  

 $

  Name (full legal name of Subscriber) and   Residential Address of Subscriber:
                            (residential address, including postal code)        
  (telephone number)           (facsimile number)    

By:

            (signature)           (please print name)           (official
capacity)           (social insurance number or federal   corporate/business
account number)


--------------------------------------------------------------------------------

If you are signing this Agreement as agent for a beneficial purchaser and are
not a trust company, trust corporation or portfolio manager deemed to be
purchasing as principal under NI 45-106, please provide the following
information for each beneficial purchaser:

(name of beneficial purchaser)         (residential address and telephone number
of beneficial purchaser)     (social insurance number or federal
corporate/business account number)


The above-mentioned subscription is hereby accepted by BE Resources Inc.        
             DATED as of this day of _________ , 2010.


BE RESOURCES INC.   By:        Authorized Signing Officer

 




--------------------------------------------------------------------------------

Schedule A

BE RESOURCES INC.
UP TO CDN$3,000,000
BEST EFFORTS PRIVATE PLACEMENT OF UNITS
TERM SHEET

ISSUER:

BE Resources Inc. (the “Corporation”) (TSXV:BER).

 

 

AGENT:

MGI Securities Inc. (the “Agent”).

 

 

DESCRIPTION OF AGENCY:

The Agent will act as the Corporation's exclusive agent to sell units (the
“Units”) in the capital of the Corporation as presently constituted in a private
placement (“Private Placement”) on a best efforts basis. The Agent is not
obligated under any circumstances to purchase any Units but may choose to do so
in its sole discretion.

 

 

OFFERING:

Private Placement of up to an aggregate of 10,000,000 Units, with each Unit
being comprised of one common share in the capital of the Corporation (a “Unit
Share”) and one half of one common share purchase warrant (each whole warrant a
“Warrant”).

 

 

COMMON SHARE PURCHASE WARRANTS:

Each Warrant will entitle the holder thereof to purchase one additional common
share in the capital of the Corporation (a “Warrant Share”) at an exercise price
of $0.50 per Warrant Share to the extent such Warrant is exercised on or before
the date that is 24 months from the Closing Date (as hereinafter defined). In
the event that after four months and one day after the Closing Date, the closing
price of the Corporation's common shares on the TSX Venture Exchange (or such
other stock exchange on which the Corporation's shares are listed and where a
majority of the trading volume occurs), for a period of ten (10) consecutive
trading days equals or exceeds $0.75 per common share, the Corporation may,
within five (5) days after such an event, provide notice to the warrant holders
of early expiry of the Warrants held by each warrant holder and thereafter, such
Warrants will expire at 3:30 p.m. (Toronto time) on the date which is twenty-one
(21) days after the date of the notice to the warrant holders.

 

 

ISSUE PRICE:

CDN$0.30 per Unit.

 

 

SIZE OF THE OFFERING:

Up to an aggregate of $3,000,000.

 

 

FINANCIAL ADVISORY AGREEMENT:

In the event the Offering is successfully completed raising not less than
$2,500,000 in aggregate gross proceeds, the Agent, the Corporation, and
Canaccord agree to enter into a mutually acceptable financial advisory agreement
(the "Advisory Agreement") whereby the Agent and Canaccord will act, for a
period of 24-months following the Closing Date, as a financial advisor to the
Corporation. The terms of the Advisory Agreement will be negotiated in good
faith between the parties prior to the Closing Date.

 

 

USE OF PROCEEDS:

The proceeds of the Offering will be used to fund drilling activities at the
Corporation’s Warm Spring property and for general working capital purposes.


--------------------------------------------------------------------------------


OFFERING JURISDICTIONS:

The Offering will be effected on a private placement basis exempt from the
prospectus requirements of the securities legislation, regulation, rules and
policies of all Provinces and Territories of Canada and qualified purchasers
resident outside of Canada and the United States.

 

 

CLOSING:

All subscriptions for the Units are anticipated to be completed and accepted by
the Corporation on or before the close of business on June 1st, 2010 or such
other dates as agreed to by the Agent and the Corporation (the “Closing Date”).
Upon the closing of the Offering, funds are to be released to the Corporation
net of Commission (as hereinafter defined) and expenses.

 

 

REPORTING ISSUER:

The Corporation is a reporting issuer in the Provinces of British Columbia,
Alberta, and Ontario.

 

 

LISTING:

The Unit Shares and the Warrant Shares will be listed on the TSX Venture
Exchange, a division of TSX Venture Exchange Inc.

 

PRIVATE PLACEMENT RESALE RESTRICTIONS:

The Unit Shares, the Warrant Shares and the Warrants comprised within the Units
issued on Closing and any Warrant Shares issued upon due exercise of the
Warrants will be subject to a hold period of 4 months and a day from the
respective Closing Dates.

 

 

COSTS AND EXPENSES:

Whether or not the Offering is completed, reasonable costs related to the
Offering, due diligence expenses, travel expenses and other expenses including
the fees of the Agent’s designated legal counsel plus disbursements and taxes
shall be borne by the Corporation.

 

 

AGENT’S COMPENSATION

A cash commission (the “Commission”) equal to 8% of the aggregate gross proceeds
of the Offering shall be payable upon the closing of the Offering on the Closing
Date. In addition, the Corporation will issue to the Agent, on the Closing Date,
non-transferable compensation options (“Agent’s Compensation Options”) equal to
10% of the aggregate number of Units sold pursuant to the Offering. Each Agent’s
Compensation Option entitles the Agent to purchase one Unit of the Corporation
at a price of $0.30 per Unit at any time prior to the date that is 24 months
from the Closing Date.

 

 



The parties agree and acknowledge that the Agent retains the option, in its own
and sole discretion, to elect to take all or any portion of the Commission in
the form of Units upon the closing of the Offering.


--------------------------------------------------------------------------------

Schedule B

ALL SUBSCRIBERS

INFORMATION SHEET

Information to be completed by the Subscriber:

A.

Registration Form

The Subscriber, if not an individual, either [check appropriate box]:

[  ] has previously filed with the TSX Venture Exchange (the “Exchange”) a Form
4C, Corporate Placee Registration Form and represents and warrants that there
has been no change to any of the information in the Corporate Placee
Registration Form previously filed with the Exchange up to the date hereof; or  
  [  ] hereby delivers a completed Form 4C, Corporate Placee Registration Form,
in the form attached as appendix A to this schedule B to the Corporation for
filing with the Exchange.    


B.

Present Ownership of Securities

The Subscriber either [check appropriate box];

[  ] does not own directly or indirectly, or exercise control or direction over,
any common shares of the Corporation or securities convertible into common
shares of the Corporation; or     [  ] owns directly or indirectly, or exercises
control or direction over, ____________ outstanding common shares of the
Corporation and convertible securities entitling the Subscriber to acquire
additional common shares of the Corporation which, if converted, in the
aggregate would represent ____________ common shares of the Corporation.


C.

Insider Status

The Subscriber either [check appropriate box]:

[  ] is an “Insider” of the Corporation as defined in the policies of the
Exchange, as follows:         (a) a director or senior officer of the
Corporation;         (b) a director or senior officer of a company that is
itself an insider or subsidiary of the Corporation;         (c) a person that
beneficially owns or controls, directly or indirectly, voting shares of the
Corporation carrying more than 10% of the voting rights attached to all the
Corporation’s outstanding voting shares; or         (d) the Corporation itself
if it holds any of its own securities of its own.     [  ] is not an Insider of
the Corporation.


--------------------------------------------------------------------------------


D.

Member of “Pro Group”

The Subscriber either [check appropriate box]:

[  ] is a Member of the “Pro Group” as defined in the Rules of the Exchange, as
follows:         (1) subject to subparagraphs (2), (3) and (4), either
individually or as a group:             (a) the member (i.e. a member of the
Exchange under the Exchange requirements);             (b) employees of the
member;             (c) partners, officers or directors of the member;          
  (d) affiliates of the member; and             (e) associates of any parties
referred to in subparagraphs (a) through (e);         (2) the Exchange may, in
its discretion, include a person or party in the Pro Group for the purposes of a
particular calculation where the Exchange determines that the person is not
acting at arm’s length with the member;         (3) the Exchange may, in its
discretion, exclude a person from the Pro Group for the purposes of a particular
calculation where the Exchange determines that the person is acting at arm’s
length with the member;         (4) the member may deem a person who would
otherwise be included in the Pro Group pursuant to subparagraph (1) to be
excluded from the Pro Group where the member determines that:           (a) the
person is an affiliate or associate of the member acting at arm’s length of the
member;             (b) the associate or affiliate has a separate corporate and
reporting structure;           (c) there are sufficient controls on information
flowing between the member and the associate or affiliate; and             (d)
the member maintains a list of such excluded persons; or     [  ] is not a
member of the Pro Group.


--------------------------------------------------------------------------------

Appendix A to Schedule B

CORPORATE SUBSCRIBERS

THE TSX VENTURE EXCHANGE
PRIVATE PLACEMENT FORM

FORM 4C
CORPORATE PLACEE REGISTRATION FORM

Where subscribers to a Private Placement are not individuals, the following
information about the Placee must be provided if such subscribers:

  (a)

will hold more than 5% of the Issuer’s issued and outstanding Listed Shares on a
upon completion of the Private Placement; or

        (b)

are subscribing for more than 25% of the Private Placement.

This Form will remain on file with the Exchange. The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates. If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers. If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.

1.

Placee Information:

      (a)

Name: ______________________________________________________________

      (b)

Complete Address: ____________________________________________________

          ___________________________________________________________________  
    (c)

Jurisdiction of Incorporation or Creation: ___________________________________

      2.

(a) Is the Placee purchasing securities as a portfolio manager: (Yes/No)?
__________________

      (b)

Is the Placee carrying on business as a portfolio manager outside of Canada:
(Yes/No)? ____

      3.

If the answer to 2(b) above was “Yes”, the undersigned certifies that:

      (a)

It is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

      (b)

it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

      (c)

it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

      (d)

the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

      (e)

it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.


--------------------------------------------------------------------------------


4.

If the answer to 2(a) above was “No”, please provide the names and addresses of
Control Persons of the Placee:


Name *

City

Province or State

Country

                       

  *

If the Control Person is not an individual, provide the name of the individual
that makes the investment decisions on behalf of the Control Person.

The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

Dated at ___________________ on ___________________

(Authorized Signature)     (Official Capacity - please print)     (Please print
name of individual whose signature appears above)

Acknowledgement - Personal Information

“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

(a)

the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

   (b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

Dated at ___________________ on ___________________

(Name of Purchaser - please print)     (Authorized Signature)     (Official
Capacity - please print)     (Please print name of individual whose signature
appears above)

THIS IS NOT A PUBLIC DOCUMENT

--------------------------------------------------------------------------------

Schedule C

ALL SUBSCRIBERS

REGISTRATION AND DELIVERY INSTRUCTIONS

Delivery: Please deliver the certificates representing the Purchased Securities
to:     Name     Account reference, if applicable     Contact name     Address,
including postal code     Telephone number     Registration: The certificates
representing the Purchased Securities which are to be delivered at Closing
should be registered as follows:     Name     Account reference, if applicable  
          Address, including postal code

Words and terms herein with the initial letter or letters thereof capitalized
and defined in the Agreement shall have the meanings given to such capitalized
words and terms in the Agreement.

--------------------------------------------------------------------------------

Schedule D

ALL CANADIAN SUBSCRIBERS

IF YOUR SUBSCRIPTION PRICE EXCEEDS $150,000 AND SUBSECTION 4B(b) OF THIS
AGREEMENT APPLIES TO YOU, YOU ARE NOT REQUIRED TO COMPLETE AND SIGN THIS
CERTIFICATE.

TO: BE RESOURCES INC. AND TO: MGI SECURITIES INC.

CERTIFICATE

In connection with the purchase of units (the “Purchased Securities”) of
Champion Minerals Inc. (the “Corporation”), the undersigned hereby represents,
warrants and certifies that:

I. ALL SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION OR THE
“AFFILIATE” EXEMPTION     1. the Subscriber is resident in a jurisdiction of
Canada, is subject to the securities laws of a jurisdiction of Canada or is a
non-Canadian portfolio manager.     2. the Subscriber is purchasing the
Purchased Securities as principal or is deemed under National Instrument 45-106
- Prospectus and Registration Exemptions of the Canadian Securities
Administrators (“NI 45-106”) to be purchasing the Purchased Securities as
principal; and     3. the Subscriber is an “accredited investor” within the
meaning of NI 45-106 by virtue of satisfying the indicated criterion as set out
in appendix “A” to this certificate (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK
ON THE APPROPRIATE LINE IN APPENDIX A ATTACHED TO THIS CERTIFICATE);

The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Purchased Securities and the undersigned acknowledges that they will
survive the completion of the issue of the Purchased Securities.

The undersigned acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a purchaser of the Purchased
Securities and that this certificate is incorporated into and forms part of the
Subscription Agreement and the undersigned undertakes to immediately notify the
Corporation of any change in any statement or other information relating to the
Subscriber set forth herein which takes place prior to the closing time of the
purchase and sale of the Purchased Securities.

--------------------------------------------------------------------------------


Dated: ________________________, 2010.       Print name of Subscriber (or person
signing as agent)

 

 

   

By:   

Signature           Title           (please print name of individual whose
signature   appears above, if different from name of Subscriber   or agent
printed above)


--------------------------------------------------------------------------------

Appendix A to Schedule D

Accredited Investor - (defined in NI 45-106) means:

    (a)

a Canadian financial institution or an authorized foreign bank named in Schedule
III of the Bank Act (Canada),

          (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),

          (c)

a subsidiary of any person referred to in paragraph (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,

          (d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),

          (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d),

          (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada,

          (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Quebec,

          (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,

          (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada,

          (j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000,

          (k)

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

          (l)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

          (m)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,

          (n)

an investment fund that distributes or has distributed its securities only to,

          (i)

a person that is or was an accredited investor at the time of the distribution,

          (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] and 2.19 [Additional investment in
investment funds] of NI 45-106, or


--------------------------------------------------------------------------------


    (iii)

a person described in paragraph (i) or (ii) immediately above that acquires or
acquired securities under section 2.18 [Investment fund reinvestment] of NI 45-
106,

            (o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt,

          (p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,

          (q)

a person acting on behalf of a fully managed account managed by that person, if
that person:

          (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

          (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund,

            (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

          (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,

          (t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

          (u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

          (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as an accredited investor, or an
exempt purchaser in Alberta or British Columbia after NI 45-106 came into force.


NOTE:

The investor must initial or place a check-mark beside the portion of the above
definition applicable to the investor.

For the purposes hereof:

(a)

“Canadian financial institution” means

    (i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of the Cooperative Credit Associations Act (Canada), or

    (ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;


--------------------------------------------------------------------------------


(b)

“control person” has the meaning ascribed to that term in securities legislation
except in Manitoba, Ontario, Quebec, Nova Scotia, Newfoundland and Labrador,
Prince Edward Island, the Northwest Territories and Nunavut where “control
person” means any person that holds or is one of a combination of persons that
hold

     (i)

a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

     (ii)

more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of that issuer;

     (c)

“eligibility adviser” means

     (i)

a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed, and

     (ii)

in Saskatchewan or Manitoba, also means a lawyer who is a practising member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

     (A)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

     (B)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

     (d)

“executive officer” means, for an issuer, an individual who is

     (i)

a chair, vice-chair or president,

     (ii)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production, or

     (iii)

performing a policy-making function in respect of the issuer;

     (e)

“financial assets” means (i) cash, (ii) securities or (iii) a contract of
insurance, a deposit or an evidence of a deposit that is not a security for the
purposes of securities legislation;

     (f)

“founder” means, in respect of an issuer, a person who,

     (i)

acting alone, in conjunction or in concert with one or more persons, directly or
indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and

     (ii)

at the time of the trade is actively involved in the business of the issuer;

     (g)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

     (h)

“investment fund” has the meaning ascribed thereto in National Instrument 81-106
- Investment Fund Continuous Disclosure;


--------------------------------------------------------------------------------


(i)

“person” includes

    (i)

an individual,

    (ii)

a corporation,

    (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

    (iv)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

    (j)

“related liabilities” means

    (i)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

    (ii)

liabilities that are secured by financial assets;

    (k)

“spouse” means, an individual who,

    (i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

    (ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

    (iii)

in Alberta, is an individual referred to in paragraph (i) or (ii) immediately
above or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and

    (l)

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

Affiliated Entities and Control

1.

An issuer is considered to be an affiliate of another issuer if one of them is
the subsidiary of the other, or if each of them is controlled by the same
person.

    2.

A person (first person) is considered to control another person (second person)
if

    (a)

the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless the first person holds the voting securities only
to secure an obligation,

    (b)

the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests in the partnership, or

    (c)

the second person is a limited partnership and the general partner of the
limited partnership is the first person.

All monetary references are in Canadian Dollars.

--------------------------------------------------------------------------------

SCHEDULE E

DECLARATION FOR REMOVAL OF LEGEND

To:     The registrar and transfer agent for the Common Shares and Warrants of

BE Resources Inc. (the “Company”)

The undersigned (A) acknowledges that the sale of _________________, represented
by certificate number ________________, to which this declaration relates, has
been made in reliance on Rule 904 of Regulation S under the United States
Securities Act of 1933, as amended (the “1933 Act”), and (B) certifies that (1)
the undersigned is not an “affiliate” (as defined in Rule 405 under the 1933
Act) of the Company; (2) the offer of such securities was not made to a person
in the United States and either (a) at the time the buy order was originated,
the buyer was outside the United States, or the seller and any person acting on
its behalf reasonably believe that the buyer was outside the United States, or
(b) the transaction was or is being executed in, on or through the facilities of
the TSX Venture Exchange, and neither the seller nor any person acting on its
behalf knows that the transaction was prearranged with a buyer in the United
States; (3) neither the seller nor any affiliate of the seller nor any person
acting on any of their behalf has engaged or will engage in any directed selling
efforts in connection with the offer and sale of such securities; (4) the sale
is bona fide and not for the purpose of “washing off” the resale restrictions
imposed because the securities are “restricted securities” (as such term is
defined in Rule 144(a)(3) under the 1933 Act); (5) the seller does not intend to
replace such securities with fungible unrestricted securities; and (6) the
contemplated sale is not a transaction, or part of a series of transactions
which, although in technical compliance with Regulation S under the 1933 Act, is
part of a plan or scheme to evade the registration provisions of the 1933 Act.
Terms used herein have the meanings given to them by Regulation S under the 1933
Act.

By:___________________________ Date:                        Signature        
___________________________       Name (please print)  


--------------------------------------------------------------------------------